Opinion by
Walker, J.
At the hearing the petitioner testified that these rugs were bought for him in the open market, through purchasing agents, at what he believed to be the prevailing price. He stated the price he paid was the invoiced and entered value and that prior to entry ho made no investigation to ascertain the correct market value of the merchandise, relying, as he had in the past, solely on the prices given in the commercial and consular invoices and on the prices he paid. After the advance was made by the appraiser he wrote to Belgium for information and received in reply an affidavit not properly signed, which was therefore useless in the prosecution of his reappraisement appeal. On the record the court was satisfied that the petitioner acted in good faith, and since the record disclosed no fact or circumstance known by the petitioner or which ought to have been known by him which would put him upon inquiry as to whether the prices actually paid were less than the market value of the g'oods, the petition was granted, citing Vietor v. United States (14 Ct. Cust. Appls. 13, T. D. 41529).